IN THE COURT OF APPEALS OF IOWA

                                   No. 22-1237
                             Filed November 2, 2022


IN THE INTEREST OF A.M., I.M., and T.L.,
Minor Children

A.M., Mother
      Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Story County, Stephen A. Owen,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Andrew J.C. Meyer of Newbrough Law Firm, L.L.P., Ames, for appellant

mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Shannon M. Leighty of the Public Defender’s Office Nevada, Iowa, attorney

and guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

      A mother appeals the termination of her parental rights, claiming the State

did not prove a statutory ground for termination. We find clear and convincing

evidence supports termination. We affirm.

I.    Background Facts & Proceedings

      The mother and her three children1 came to the attention of the Department

of Human Services (DHS) in August 2020 following reports of the mother’s

substance abuse, namely methamphetamine and marijuana.2 After an at-home

visit, additional concerns were raised about the unsanitary conditions of the home.

Those concerns, as well as issues with the mother’s mental health and inadequate

supervision of the children, were the same as those found in the two-prior child-in-

need-of-assistance (CINA) cases the mother was involved in, beginning in 2010.

She has accumulated nearly four-dozen child abuse assessments, a significant

portion of which were founded. The last CINA case concluded in 2018.

      The children—A.M., age eight, I.M., age eleven, and T.L., age sixteen, were

removed from the mother’s custody in August 2020. All three children were

adjudicated CINA on October 22, 2020, pursuant to Iowa Code section

232.2(6)(c)(2) (2020). In part, due to the mother’s assurances to address the

issues underpinning the adjudication, the children were returned to the mother’s

custody at the time of adjudication. However, A.M. and I.M. were removed from

the home again in April 2021 due to the mother’s drug use, the unsanitary


1 Another child, E.M., was involved in these proceedings until reaching the age of
eighteen prior to the termination hearing.
2 At the time of the termination proceedings, the mother was 43 years old. She

testified she first used methamphetamine with her own mother at age 19.
                                         3


conditions in the home, and allegations that the mother was withholding food from

the children. T.L., the eldest child, was subsequently removed in June 2021 due

to the mother’s continued drug use. 3

       The children have remained in their pre-adoptive placements for the

remainder of the case.4      All have exhibited strong growth behaviorally and

academically since their removal. I.M. and T.L. have indicated opposition to

returning to their mother’s custody. The children currently visit their mother once

a week for two hours.5 The visits have remained fully supervised at the mother’s

home for the duration of the case.

       The mother testified at trial to the variety of services she is currently

engaged in, including therapy and attending AA. She has not tested positive for

methamphetamine since August 2021. However, she failed to complete a drug

test just a few days before trial, presumed to be positive for drug use. She also

continues to use marijuana. She obtained a medical cannabinoid card, which

permits her to use cannabinoid oil. However, she admitted at trial that she still

uses non-oil marijuana that she obtains illegally, with such use occurring as

recently as two days before trial. The physical condition of her home was debated

at trial, although it is clear the home is in a better condition when she has outside

support cleaning it.




3 T.L. has been subject to five removals from parental custody, and A.M. and I.M.
have each been subject to four removals.
4 The children are in three separate placements.
5 All three children are scheduled to have visitation together, although I.M.

generally resists going to visits and only attends one or two a month.
                                           4


       The State filed petitions to terminate the mother’s parental rights to all three

children on March 23, 2022. The hearing was held in June 2022. Following the

hearing, the court terminated the mother’s parental rights pursuant to Iowa Code

section 232.116(1)(e) and (f) (2022).6 The mother appeals.

II.    Standard of Review

       We review the termination of parental rights de novo. In re A.B., 956 N.W.2d

162, 168 (Iowa 2021). We are not bound by the juvenile court’s factual findings,

but we give them weight, particularly for credibility assessments.            Id.   Our

fundamental concern is the best interests of the children. Id.

       We generally use a three-step analysis to review the termination of parental

rights. See In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). However, because the

mother only contests the statutory grounds for termination, we need not consider

the second and third steps. Se id. at 40.

III.   Discussion

       The mother claims the court should not have terminated her parental rights

because the State did not prove a statutory ground for termination. The mother’s

rights were terminated under section 232.116(1)(e) and (f). “When the juvenile

court terminates parental rights on more than one statutory ground, we may affirm

the juvenile court’s order on any ground we find supported by the record.” In re

A.B., 815 N.W.2d 764, 774 (Iowa 2012). We find termination was proper under

section 232.116(1)(f).7


6 The court also terminated the parental rights to the children for their three fathers.
None of the fathers appeal.
7 The section permits the court to terminate the parent-child relationship when all

the following are found:
                                          5


       The mother only contests the last element of that section—that the children

could not be returned to her custody at the present time. Under this section,

termination is proper if the children could not be returned home without exposing

them to further adjudicatory harm. See In re K.S., No. 16-1258, 2016 WL 5485103,

at *1 (Iowa Ct. App. Sept. 28. 2016); cf. In re T.W., No. 20-0145, 2020 WL

1881115, at *1-2 (Iowa Ct. App. Apr. 15, 2020) (explaining that the proper standard

is whether the children can be “safely returned”). “At the present time” means at

the time of the termination hearing. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

       The mother points to several factors indicating the children could return

home safely.     First, she highlights her progress in therapy and consistent

attendance and support network from AA. She also submitted photographs of her

home, which is cleaner than in the past.        She indicated the most important

differences between her now and from the prior CINA proceedings are: (1) her

medical cannabinoid card and (2) she has “a higher power now.”

       Despite the mother’s purported successes, we find clear and convincing

evidence establishes the children cannot be safely returned at the present time.

First, testimony was consistent at trial that the mother’s home is not nearly as clean

as her photographic exhibits suggest. Additionally, the house only is cleaned or



              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.
                                          6


remains clean when the mother has outside help.             She is not capable of

maintaining sanitary conditions on her own. Second, the mother testified that she

has engaged in therapy and AA for over two decades with minimal success. It is

apparent from the record before us that the mother finds success while DHS is

involved, then regresses once the case is closed.

       The mother’s answer to substance abuse involving marijuana—her self-

professed drug of choice—was to obtain a medical cannabinoid card. But the

mother is not complying with the restrictions of that card. For instance, she

admitted at trial that she smoked marijuana that she obtained illegally just two days

before trial.   She also recently purchased a grinder despite the fact that

cannabinoid cards only permit the use of cannabinoid oil. And the mother failed to

participate in a drug test a few days before trial, a presumptive positive result.

       We also highlight several other factor’s weighing into our decision. The

district court expressly found the mother was not credible, calling into question the

progress she contends she has made. Those concerns are heightened due to the

very long tenure of her involvement with DHS and the persistence of the same

issues throughout that involvement. Additionally, the mother conceded that she

would need DHS to stay involved following the case if she regained custody

because she needs consistent encouragement to prevent regressing to her old

ways. And she admitted she could only take one of the children back at the time

of trial. The children cannot safely be returned to the mother at the present time.

       AFFIRMED.